DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-12 in the reply filed on 03JUN2022 is acknowledged. The traversal is on the ground(s) that the claimed apparatus is designed to be specifically used with the claimed method. This is not found persuasive because an apparatus is defined by its structure for patentability, not by the material worked upon, which is the intended use of the apparatus, more its method of use. The apparatus does not require “wastewater”, but the method does require “wastewater”. The stacked filtering plates are structure of the apparatus, which now is in alignment with the structure of the method claims, but still does not require wastewater. The Applicant states “the recitation of an operation or method in an apparatus claim is not normally entitled to patentable weight”, which is why the method claims are restrictable as an independent and distinct invention from the apparatus claims. While the structure of the apparatus may allow for a maintenance or repair operation, the actual method if maintenance or repair does not afford patentability to the device. Removal of tie rods is a function of the device, which may be intended for other purposes. Furthermore, use of “can be” creates ambiguity as to whether the limitation is required or optional.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
No Information Disclosure Statement has been filed.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
brackets #66 on P7/L21. Please do not remove the reference sign from the description but instead add it to the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 line(s) 13 sets forth the limitation “can be”. The verb form of the word "can" carries multiple meanings in the English language. It can be used to indicate a physical ability or some other specified capability. It can also be used to indicate a possibility or probability.” "can be" is indefinite, because it is susceptible to more than one plausible construction. It is unclear whether the limitation refers to a capability that is required to be present in the invention or whether it refers to a system capability that is a mere possibility that is not required.
Claim 8 line(s) 3 sets forth the limitation “said first and said second permeate filter cap”. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,6-7,9-10,12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HUNT (US 20070241048)
Regarding claim 1, HUNT teaches a disposable tangential flow filtration device holder (title, Figs.) including an assembly comprising:
a base (Fig. 1 #13);
a filter module (Fig. 1 #16,20,22) supported on said base;
a plurality of filter plates disposed in stacked configuration in said filter module (par. [0013]);
a header (Fig. 2 #17A-D) disposed on top of said filter module:
a plurality of tie rods (Fig. 1 #14) each coupled at a lower end to said base (par. [0009]); and
a plurality of tensioning elements (nut, annotated Fig. 1) removably connected to upper ends of respective ones of said tie rods so that said tie rods press said filter module into rigid relationship with said base (par. [0009]),
wherein said tie rods are disposed along an outer side of said filter module (Fig. 1).
Annotated Fig. 1

    PNG
    media_image1.png
    726
    548
    media_image1.png
    Greyscale

Regarding claims 2-3, HUNT teaches the filter module is provided along said outer side with a plurality of laterally open elongate vertically extending channel (annotated Fig. 1), the tie rods being disposed in and traversing said laterally open elongate vertically extending channels.
Regarding claim 4, HUNT teaches said header includes a permeate cap (Fig. 2 #17B), a tie rod releasably fixing said permeate cap relative to the filter module and said base.
Regarding claims 6,9, HUNT teaches each of said tie rods are provided at an upper end with an external screw thread, said tensioning elements having bores with internal screw threads so that said tensioning elements screwingly mate with the upper ends of said tie rods (annotated Fig. 1).
Regarding claim 7, HUNT teaches said filter module has the form of a right rectangular prism (Fig. 1);
said tie rods are four in number (Fig. 1);
said filter module is provided along said outer side with a plurality of laterally open elongate vertically extending channels (annotated Fig. 1);
said laterally open elongate channels are disposed at respective vertically extending edges of said filter module; and
each of said tie rods is located in a respective one of said laterally open elongate channels (Fig. 1).
Regarding claim 10, HUNT’s device is capable of the claimed method. Note that the actual method does not impart further structure to the device.
Regarding claim 12, HUNT teaches said filter module (in this case, Fig. 1 #20) is one of a plurality of filter modules each containing a plurality of filter plates (par. [0013]), said tensioning elements being removably connected to upper ends of respective ones of said tie rods so that said tie rods press said filter modules into rigid relationship with each other and with said base (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4,6-7,9-10 are rejected under 35 U.S.C. 103 as being unpatentable over YAMADA (US 20010050095) in view of HUNT (US 20070241048).
Regarding claim 1, YAMADA teaches an apparatus of regenerating filtration membrane cartridge for activated sludge (title, Figs.) comprising:
a base (Fig. 1 #6);
a filter module (Fig. 1 #5) supported on said base;
a plurality of filter plates (Fig. 1 #2) disposed in stacked configuration in said filter
module;
a header (Fig. 1 #7,8) disposed on top of said filter module: and,
a holding-down plate (Fig. 1 #10) to prevent the filter cartridges from floating (par. [0051]).
YAMADA does not teach a plurality of tie rods. However, HUNT teaches a disposable tangential flow filtration device holder (title, Figs.) including an assembly comprising:
a base (Fig. 1 #13);
a filter module (Fig. 1 #16,20,22) supported on said base;
a plurality of filter plates disposed in stacked configuration in said filter module (par. [0013]);
a header (Fig. 2 #17A-D) disposed on top of said filter module:
a plurality of tie rods (Fig. 1 #14) each coupled at a lower end to said base (par. [0009]); and
a plurality of tensioning elements (nut, annotated Fig. 1) removably connected to upper ends of respective ones of said tie rods so that said tie rods press said filter module into rigid relationship with said base (par. [0009]),
wherein said tie rods are disposed along an outer side of said filter module (Fig. 1).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the apparatus of YAMADA with the clamped tie rod assembly of HUNT in order to provide an alternative means for preventing the device parts from floating or moving as is known in the art. The references are combinable, because they are in the same technological environment of filter devices. See MPEP 2141 III (A) and (G).
Regarding claims 2-3, HUNT teaches the filter module is provided along said outer side with a plurality of laterally open elongate vertically extending channel (annotated Fig. 1), the tie rods being disposed in and traversing said laterally open elongate vertically extending channels.
Regarding claims 4-5, HUNT teaches a cap portion (Fig. 1 #12), the tie rods releasably fixing said cap relative to said filter module and said base and in combination with YAMADA (Fig. 1 #7,8) would obviously be modified to include the header/permeate on top in order to support and secure the header. Furthermore the cap would be provided with through-holes (HUNT Fig. 1 #28), said tie rods traversing said through-holes.
Regarding claims 6,9, HUNT teaches each of said tie rods is provided at an upper end with an external screw thread, said tensioning elements having bores with internal screw threads so that said tensioning elements screwingly mate with the upper ends of said tie rods (annotated Fig. 1).
Regarding claim 7, HUNT teaches said filter module has the form of a right rectangular prism (Fig. 1);
said tie rods are four in number (Fig. 1);
said filter module is provided along said outer side with a plurality of laterally open elongate vertically extending channels (annotated Fig. 1);
said laterally open elongate channels are disposed at respective vertically extending edges of said filter module; and
each of said tie rods is located in a respective one of said laterally open elongate channels (Fig. 1).
Regarding claim 10, YAMADA’s modified device is capable of the claimed method. Note that the actual method does not impart further structure to the device.
Claim(s) 8,12 is rejected under 35 U.S.C. 103 as being unpatentable over YAMADA (US 20010050095) in view of HUNT (US 20070241048) and SAKAI (US 20100000935).
Regarding claim 8, YAMADA and HUNT do not teach two permeate caps. However, duplication of parts (i.e. multiple permeate caps) has no patentable significance absent persuasive evidence that a new and unexpected result is produced (MPEP 2144.04.VI.B). See also SAKAI, which teaches:
a base (Fig. 7 #43);
a filter module (Fig. 7 #42) supported on said base;
a plurality of filter plates (Fig. 7 #1) disposed in stacked configuration in said filter module; 
a header (Fig. 7 #53) disposed on top of said filter module includes two permeate caps;
said permeate filter caps are located along respective opposing edges of said filter module; and in combination teaches each of said two permeate caps having two through-holes (HUNT Fig. 1 #28; see also rejection of claims 4-5 incorporated by reference) spaced from one another; and
said tie rods are connected to respective ones of said tensioning elements via respective ones of said through-holes.
Regarding claim 12, YAMADA does not teach multiple filter modules. However, SAKAI teaches a membrane element, membrane unit, and multi-deck membrane unit (title, Figs.) including:
a base (Fig. 9 #43);
a plurality of filter modules (Fig. 9 #42) supported on said base;
a plurality of filter plates (Fig. 7 #1) disposed in stacked configuration in said filter module; and
a header (Fig. 7 #53) disposed on top of said filter.
One having ordinary skill in the art would recognize multiple filter modules as providing a higher throughput filtering capacity.
Thus the combination of references teaches said filter module is one of a plurality of filter modules each containing a plurality of filter plates (SAKAI FIG. 9), said tensioning elements being removably connected to upper ends of respective ones of said tie rods so that said tie rods press said filter modules into rigid relationship with each other and with said base (HUNT Fig. 1).
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over HUNT (US 20070241048) in view of KIRSGALVIS (US 20040217048).
Regarding claim 11, HUNT does not teach said tensioning elements include a loop. However, KIRSGALVIS teaches a large diameter filter housing with flat cover and bottom (title, Figs.) including tensioning elements with a loop (Fig. 1 #60; eyebolts are tensioning elements with loops connected to tie rods that secure the housing) capable of enabling an entrainment of said tie rods via said tensioning elements and a lifting of the entire assembly.
Such constructions are readily known and available to one having ordinary skill in the art and thus would be obvious to one having ordinary skill in the art to modify the tie rods of HUNT as such for the purpose of providing easy handling of the filter. The references are combinable, because they are in the same technological environment of filters. See MPEP 2141 III (A) and (G).
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over YAMADA (US 20010050095) in view of HUNT (US 20070241048), CHRIST (US 20130221546), and KIRSGALVIS (US 20040217048).
Regarding claim 11, YAMADA teaches a mechanism for lifting the filter cartridges (Fig. 17), but does not teach lifting the entire assembly or having tensioning elements include a loop.
CHRIST teaches a flat sheet membrane module (title, Figs.) including suspension lug having a loop (Fig. 1 #60) for the purpose of handling the module in raising or lowering with respect to a membrane tank (par. [0042]).
KIRSGALVIS teaches a large diameter filter housing with flat cover and bottom (title, Figs.) including tensioning elements with a loop (Fig. 1 #60; eyebolts are tensioning elements connected to tie rods that secure the housing) capable of enabling an entrainment of said tie rods via said tensioning elements and a lifting of the entire assembly.
Such constructions are readily known and available to one having ordinary skill in the art and thus would be obvious to one having ordinary skill in the art to provide for a tie rod with a tensioning element having a loop as is known in the art for the purpose of providing easy handling of the filter module. The references are combinable, because they are in the same technological environment of filters. See MPEP 2141 III (A) and (G).
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Liam Royce/           Examiner, Art Unit 1777
LIAM A. ROYCE
Primary Examiner
Art Unit 1777